DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 12/7/2020.
Claims 1, 3, 5-6, 11, and 19 are amended.
Claim 20 is cancelled.
Claim 21 is newly added. 
Claims 1-19 and 21 are pending. 
The Applicant has overcome the rejections of claim 3 under 35 USC 112(b) as being indefinite. However, the Examiner maintains the rejection of claims 5-6, 8, and 18 under 35 USC 112(b) (see below). 

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
First, the Applicant argues that the claim amendments overcome the rejection of claims 5-6, 8, and 18 under 35 USC 112(b) as being indefinite. However, the Applicant has not amended the claim limitations at issue in the amendment. Therefore, the Examiner maintains the rejection.
Second, the Applicant argues that the Examiner does not provide any justification why one of ordinary skill would attempt to apply the teaching of Caddick to the bathroom tissue container of Pauley, and there does not appear to be any valid reason to combine these two references except in view of the impermissible use of hindsight in light of the disclosure of the above identified application. Specifically, the Applicant argues that Pauley appears to function sufficiently as disclosed and the closure cap of Pauley is not designed and certainly does not contemplate any engagement with an exterior housing let along an engagement to form a water tight sealing engagement. The Examiner respectfully disagrees, as Caddick supplies the motivation for combining. The Examiner stated that it would have been obvious to add the 
Third, the Applicant argues that the same hindsight rationale is true with respect to the application of FitzSimons to the combination of Pauley and Caddick...the Examiner does not provide any justification why one skilled in the art would apply the teachings of FitzSimons to the bathroom tissue container of Pauley and Caddick. Specifically, the Applicant argues that the opening in the sidewall of the container 12 of FitzSimons is for permitting the dispensing of dry towels through the dry towel passage whereas the presently claimed invention is to provide room for a snubber or snuffer. The Applicant further argues that FitzSimons clearly teaches away from and is not in any way related to a waterproof rolling paper dispenser apparatus. The Examiner respectfully disagrees. First, claim 1 merely recites “the single end cover being releaseably engageable with the open opposite end of the exterior housing to form a waterproof seal for the water proof rolling paper dispensing apparatus” and “the open end of the exterior housing is received and sandwiched between the annular intermediate sleeve and the radially outermost annular sleeve, the waterproof seal is formed between the exterior housing and the single end cover.” In other words, a waterproof seal is formed between the single end cover and the open end of the exterior housing. The claim does not recite that the whole apparatus is waterproof. Second, the Examiner stated in the second compartment provides a more convenient container (see page 10 of Non-Final Rejection). Third, the fact that applicant has recognized another advantage of providing room for a snubber of snuffer, the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Fourth, the Applicant ar4gues that Caddick provides very little disclosure concerning how the cap is connected to the exterior housing and neither Caddick nor Pauley discloses receiving and sandwiching the open end of the exterior housing between the annular intermediate sleeve and radially outermost annular sleeve to form a waterproof seal as presently claimed. The Examiner has noted the Applicant’s argument, but contends that Riggs (US 2012/0223178) teaches this aspect.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling member which facilitates releasable attachment of the exterior housing to a desired object” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification describes the claim limitations as covering the corresponding structure:
A coupling member is interpreted as a conventional key ring, a conventional chain or other convention coupling members (Paragraph 64).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 19, and 21, the claim limitation “the end wall of the single end cover” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “an end wall of the single end cover.” Therefore, claims 2-19 are rejected for their dependencies.
Regarding claim 5, the claim limitation “the base wall” is indefinite because claim 1 recites “an inner cylinder closed by a base wall”, “an exterior housing being closed by a base wall”, and claim 5 recites “the single end cover…a base wall thereof”. Therefore it is unclear as to which of the base walls the limitation is referring to. For examination purposes, the limitation will be interpreted as “the base wall of the single end cover”. Therefore, claims 6 and 8 are rejected for their dependencies.
Regarding claim 11
Regarding claim 18, the claim limitation “the inner cylinder and a base wall of the inner cylinder” is indefinite. Specifically, claim 1 recites “an inner cylinder being closed by a base wall”. Therefore it is unclear if the claim limitation refers to the base wall as recited in claim 1 or is a different base wall. For examination purposes, the limitation will be interpreted as “the inner cylinder and the base wall of the inner cylinder”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13, 16-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), and Riggs (US 2012/0223178).
Regarding claims 1, 19, and 21, Pauley discloses a tissue dispenser (Fig. 1-3; Column 1, lines 5-9) comprising:
an elongate tubular support (11; equivalent to an inner cylinder) comprising a base wall (see Fig. annotated Fig. 2; interpreted as the bottom of the tubular support member) and an open opposite end (see annotated Fig. 2; interpreted as the part of the tubular support adjacent to the cap), and an elongate slot (12; equivalent to an elongate slit) extending from adjacent to the base wall to the open end (see Fig. 1), the elongate tubular support is provided with an interior volume to contain a cylindrical roll of tissue (T; Column 3, lines 54-58); and
a closure cap (19; equivalent to a single end cover) being threadedly engageable to the upper terminal end of the support member (Column 4, line 19-22; equivalent to releasably engaging and supporting the inner cylinder) wherein the elongate tubular member and the closure cap have a mating thread connection (see annotated Fig. 2).
Regarding the claim limitation “the inner cylinder has a thread and the single end cover has a mating thread which threadedly engages with the thread of the inner cylinder for releasably connecting the inner cylinder to the single end cover so that the inner cylinder remains coupled to and removable along with the single end cover” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Pauley is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Pauley discloses the threaded connection between the support member and the closure cap (Column 4, lines 19-22) and are therefore capable being both coupled and removable.
However, Pauley is silent as to (1) an exterior housing being closed at one end by a base wall, and open at an opposite end thereof, the exterior housing defining an internal storage compartment for receiving, accommodating, and storing the inner cylinder and the continuous roll of rolling paper within the internal storage compartment; (2) the base wall of the exterior housing being spaced from the base wall of the inner cylinder; (3) the single end cover being releasably engageable with the open opposite end of 


	

    PNG
    media_image1.png
    493
    573
    media_image1.png
    Greyscale

	Caddick teaches an airtight dispenser to carry a roll paper material (title) comprising an inner cylinder sleeve designed to hold a pre-damped material wound on a freely revolving spindle in a readily accessible position for dispensing (Page 1, lines 30-34); and a cylindrical outer sheath (interpreted as an 
	Regarding (1) and (3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the known cylindrical outer sheath as in Caddick to the known device of Pauley and modifying the closure cap to tightly fit around the end of the added cylindrical outer sheath as in Caddick in order to obtain the predictable result of making the dispenser airtight (and therefore waterproof) when not in use (Caddick; Page 1, lines 51-52) in order to provide the benefit of retaining moisture over a longer period of time (Caddick; claim 1).
However, modified Pauley does not explicitly teach (2) the base wall of the exterior housing being spaced from the base wall of the inner cylinder and (4) the single cover includes an annular intermediate sleeve and a radially outermost annular sleeve which both project substantially normal from an end wall of the single end cover, when the open end of the exterior housing is received and sandwiched between the annular intermediate sleeve and the radially outermost annular sleeve, the waterproof seal is formed between the exterior housing the single end cover. 
	FitzSimons teaches a towel dispenser (abstract) comprising an inner towel compartment (16; Fig. 6) disposed inside an elongate container (12), wherein the inner towel compartment includes an inner wall (40; interpreted as a base wall of the inner cylinder) spaced apart from a base wall of the elongate chamber (see Fig. 6; interpreted as the bottom surface of the elongate container) in order to separate the 
	Regarding (2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base walls of the elongate tubular member and the added cylindrical outer sheath of modified Pauley to be spaced apart as in FitzSimons in order to obtain the predictable result of defining a second compartment (Fitzsimons; Paragraph 26) in order to provide a more convenient container (FitzSimons; Paragraph 4).
	Riggs teaches a dispensing package for containing and dispensing a roll of wipes (abstract), the dispensing package (10; Fig. 5a-b) comprising a dispensing fitment (18) including a cover member (46; interpreted as a single end cover) having an attachment flange (48; interpreted as the annular intermediate sleeve and radially outermost annular sleeve) extending below a sealing ring (50; interpreted as an end wall of the single end cover) wherein the flange extends substantially normal from the sealing ring (see Fig. 5a) and a locking ring (44; interpreted as an open opposite end of the exterior housing) positioned along the exterior surface of standup pouch (24; interpreted as the exterior housing) to create a mechanical attachment (Paragraph 26; see Fig. 5b) that is hermetic and fluid tight (see Paragraphs 28-29).
	Regarding (4), it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have substituted the attachment the closure cap tightly fitting around the end of the added cylindrical outer sheath as in modified Pauley for the dispensing fitment of Riggs in order to obtain the predictable result of forming a hermetic and fluid tight seal (Riggs; Paragraph 28-29) because (a) such an attachment would prevent the roll from drying out during storage (Riggs; see Paragraph 19) and (b) substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II). 
Regarding claim 2
Regarding claims 13 and 17, modified Pauley discloses a pair of serrated clamps (13, 14) located on an external surface of the tubular support member (see Fig. 1) for smooth removal (see abstract; equivalent to cutting a desired length of rolling paper), the serrated clamps having spaced apart teeth (see Fig. 1).
Regarding claim 16, modified Pauley discloses the slot (12) allows the roll (T) to pass through (see Fig. 1). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), and Riggs (US 2012/0223178) as applied to claim 1 above, and further in view of DesRosiers et al. (US 2007/0137454).
Regarding claim 3, modified Pauley discloses the apparatus as discussed above with respect to claim 1 comprising a central cylindrical support post (18) connected to an inwardly facing surface of the base wall of the elongate tubular support (see Fig. 2). 
However, modified Pauley is silent as to an inwardly facing surface of a base wall of the single end cover supports a second post, and the first post and the second post engage with opposite ends of a tube supporting the continuous roll of rolling paper to facilitate dispensing of the rolling paper.
DesRosiers teaches a container for dispensing selected portions of a web material retained on a roll (abstract) comprising end caps (14, 16) wherein one of the end caps can be permanently engaged with the dispenser (16; Paragraph 48; interpreted as an inwardly facing surface of a base wall of the inner cylinder), the end caps (14, 16) having roll supports (40; equivalent to a first post and a second post) which allow for easy rotation of the hollow roll (Paragraph 23), wherein the roll support extend into the hollow portion of the roll so that the inner surface of the roll rests on the supports (Paragraph 41). DesRosier further teaches that the supports are tapered such that the roll supports can accept hollow rolls with various inside diameters, wherein an inner surface of the roll rests on supports (40) allowing the roll to rotate about the supports while at the same time locking the roll in a relatively fixed location (Paragraph 41). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the central cylindrical post of modified Pauley for the two roll . 
Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of Caddick (GB 1396952) and FitzSimons et al. (US 2004/0251265) as applied to claim 1 above, and further in view of Diesterbeck (US 2002/0175173).
Regarding claim 4, modified Pauley discloses the apparatus as discussed above with respect to claim 1.
However, modified Pauley is silent as to the exterior housing having a cylindrical sealing surface adjacent the open end thereof, the cylindrical sealing surface terminates at a shoulder which has a diameter which is larger than a diameter of the cylindrical sealing surface, and a thickness of a free perimeter edge of generally cylindrical sealing surface increases is formed into a thickened annular section which as a thickness which is larger than a thickness of a remainder of the cylindrical sealing surface.
Diesterbeck teaches a plastic container with a snap lid (abstract) reasonably pertinent to the problem faced by the inventor of creating a sealing region (abstract), the comprising a bucket (1) with a lid (2) snapped on (Fig. 1; Paragraph 38) the bucket including a top edge (4; interpreted as a cylindrical sealing surface) having a radially-projecting collar (5; interpreted as a shoulder) and an outwardly projecting snap edge (6; interpreted as a thickened annular region) so that a snap edge of the lid (7) wherein the snap edges engage with each other so that a secure snap connection is provided by the resulting interlocking connection (Paragraph 38).
It would have been obvious to one of ordinary skill in the art to have added top edge, radially projecting collar and snap edge as in Diesterbeck to the added cylindrical outer sheath of modified Pauley and adding a snap edge as in Diesterbeck to the modified closure cap of modified Pauley in order to obtain the predictable result of creating a seal between the cylindrical outer sheath and the closure cap with the benefit of a secure snap connection by the resulting in a strengthening interlocking connection (Diesterbeck; Paragraph 38).
Regarding claim 5, modified Pauley discloses a support post (18) extends into the closure cap (19; see Fig. 2; interpreted as the single end cover supports a post) which projects axially away from an a smooth polymeric abutment disk (21; equivalent to a base wall) having a central aperture (see Column 4, lines 19-33; a stop surface), and a resilient cushion (20 interpreted as an innermost annular sleeve) which projects normally (has a thickness) from the smooth polymeric abutment disk to an end of the closure cap (see annotated Fig. 2) ; and the annular intermediate sleeve with an inwardly facing threaded connection located on an inwardly facing surface of the end wall (see Fig. 5a-b of Riggs describing the attachment flange and the threads of Pauley in Fig. 2) surrounding but spaced apart from the abutment disk (see annotated Fig. 2) (Column 4, lines 19-33).

    PNG
    media_image2.png
    706
    655
    media_image2.png
    Greyscale

Regarding the claim limitation “the post is sized and shaped to be received within an end of the tube of the continuous roll of rolling paper to assist with both centering the tube and dispensing of a desired amount of rolling paper” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing 
Regarding claim 6, modified Pauley discloses the addition of a snap edge (Diesterbeck; 7; interpreted as a radially outermost annular sleeve) spaced apart and surrounding a sealing rib (Diesterbeck; 20; interpreted as an annular intermediate sleeve), wherein the snap edge includes a hooked projection (Diesterbeck; Paragraph 38; interpreted as an inwardly projection), wherein multiple snap edges are provided to strengthen the interlocking connection (Diesterbeck; Paragraph 38), wherein the snap edge can be grasped manually from below and the lid pulled off (Diesterbeck; Paragraph 43).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), and Riggs (US 2012/0223178 as applied to claim 1 above, and further in view of Wells (GB 2391854 A).
Regarding claim 7, modified Pauley discloses the apparatus as discussed above with respect to claim 1 comprising the cylindrical outer sheath (interpreted as an exterior housing) including one blank end (interpreted as a closed end) (Caddick; Page 1, lines 40-48), the cylindrical outer sheath having a hollow cylindrical surface (see Fig. 4-5 of Caddick).
However, modified Pauley is silent as an exterior surface of the second end of the exterior housing having a nub with an aperture extending therethrough, and the nub is sized and shaped to receive a coupling member which facilitates reliable attached of the exterior housing to a desired object.
Wells teaches a dispenser for a roll of abrasive paper (abstract) comprising an upper end cap (2) provided with a carrying eye (1) attached to the upper cap (Page 11, lines 15-16), wherein the carrying eye clearly illustrates a nub with an aperture extending therethrough (Fig. 1) and a coupling member in the form of a ring (Fig. 1) which allows the user to attach the dispenser to an article of clothing such as a belt (Page 11, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the carrying eye as in Wells to the cylindrical outer sheath of modified .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), Riggs (US 2012/0223178, and Diesterbeck (US 2002/0175173) as applied to claim 6 above, and further in view of Cayer (US 4369929).
Regarding claim 8, modified Pauley discloses wherein the cap is threadedly engageable to the upper terminal end of the support member (Column 4, line 19-22), the dispenser including the hollow roll (T), wherein the web is pulled through the elongated slit (13). 
However, modified Pauley is silent as to the pair of stop surfaces directly abut against the opposite ends of the tube of rolling paper and thereby prevent further relative rotation of the tube with respect to the stop surfaces and the inner cylinder. 
Cayer teaches a dispenser for rolled goods such as paper (abstract), the dispenser (10) include rolls of sheet goods (12-15) inserted into four cavities in a housing (20), wherein a lid (50) is used to close the cavities (see Fig. 4), wherein after a desired amount of sheet goods is withdrawn from the housing, pressure is applied to the lid such that the lid functions as a stop means for clamping the roll of sheet goods between the lid and the base of the dispenser, thereby preventing any further amount of sheet goods from unrolling (Column 4, lines 10-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of applying pressure to a lid as in Cayer to the known device of modified DesRosiers, thereby applying pressure to the end cap in order to yield the predictable result of suing the end cap as a stop means to prevent the sheet goods from further unrolling (Cayer; Column 4, lines 10-27) because such a modification permits for tensioning of the sheet good which results in a better tear (Cayer; Column 2, line 1-4).
Regarding the claim limitation “the end cover is fully threaded onto the inner cylinder so that the pair of stop surfaces directly abuts against the opposed ends of the tube of rolling paper and thereby prevent further relative rotation of the tube with respect to the stop surfaces of the inner cylinder,” this .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), and Riggs (US 2012/0223178) as applied to claim 1 above, and further in view of Taylor (WO 0111995 A1).
Regarding claim 9, modified Pauley discloses the waterproof rolling paper dispensing apparatus as discussed above with respect to claim 1. 
However, modified Pauley is silent as to a storage compartment integrated therein to facilitate storage of a desired quantity of a consumable product; a compartment cylindrical wall extends away from a base wall of the single end cover; and the compartment cylindrical wall and the base wall of the single end cover define the storage compartment. 
Taylor teaches a cigarette paper dispenser (abstract) comprising: 
a cylindrical body (5; Fig. 1A-1E; Page 6, line 16-17; equivalent to an inner cylinder) having a first open end (Fig. 1D; interpreted as the top of the cylindrical body), a second end (Fig. 1D; interpreted as the bottom of the cylindrical body), wherein the second end is closed by member (22; Fig. 12A-12B) that is integral with the housing (Page 2, line 16),  an elongate slit (2) extending from adjacent the first open end to adjacent the second end (see Fig. 1A, 1D), and a flap member (3) with a suitable sharp and fashioned edge (4; Fig. 1B; equivalent to a cutting edge) that is suitable to assist in clean and accurate paper severing (Page 6, line 21-22; equivalent to facilitating cutting of a desired length of roller paper) from a paper roll (15) within the body (Page 5, line 6-7);

a closure member (11) having a lid (12; Fig. 2A, 12A-B; equivalent to an end cover) so as to fit flush over the cylindrical body (Page 7, lines 7-8; equivalent to releasably engaging with the open opposite end of the inner cylinder such that the inner cylinder is coupled to the end cover) and engaging with the sleeve (see Fig. 12A-12B) such that the sleeve covers the lateral slit to protect the enclosed paper from moisture and the like (Page 9, line 2-3; equivalent to forming a waterproof seal)
wherein the housing comprises at least one storage compartment for storing tobacco (equivalent to a consumable product), wherein the compartment could be situated at one end with the closure member (11; interpreted as a compartment cylindrical wall) or may be provided integral with the housing at one end with the integral closure member, the compartment would be provided with a releasable lid member (equivalent to a base wall) (see Page 3, lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the prior art element of a storage compartment with a lid for storing tobacco as in Taylor with the paper dispenser of Pauley according to known methods to yield the predictable result of adding a storage compartment (Taylor; Page 3, lines 21-26). One of ordinary skill in the art would appreciate that the added storage compartment give a user the flexibility to store additional objects in addition to the paper dispenser. Furthermore, it would have been obvious to said skilled artisan to have changed the shape of the storage compartment to be cylindrical because a change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), Riggs (US 2012/0223178), and Taylor (WO 0111995 A1) as applied to claim 9 above, and further in view of Diesterbeck (US 2002/0175173).
Regarding claims 10-11, modified Pauley discloses the waterproof rolling paper dispensing apparatus as discussed above with respect to claim 9 comprising a storage compartment with a lid to the storage compartment (Taylor; Page 3, lines 21-26).
However, modified Pauley is silent as to silent as to wherein the storage compartment has a cylindrical sealing surface adjacent the open end thereof; the cylindrical sealing surface terminates at a should which as a diameter which is larger than a diameter of the cylindrical sealing surface of the storage compartment; and a free perimeter edge of the generally cylindrical sealing surface of the storage compartment increases into a thickened annular section having a thickness which is larger than a thickness of a remainder of the cylindrical sealing surface of the storage compartment, wherein the removable closure includes an annular intermediate sleeve and a radially outermost annular sleeve, wherein a radially inwardly facing surface of the outermost annular sleeve is provided with a plurality of inwardly facing protrusions.
Diesterbeck teaches a plastic container with a snap lid (abstract) reasonably pertinent to the problem faced by the inventor of creating a sealing region (abstract), the comprising a bucket (1) with a lid (2) with a sealing rib (20; interpreted as an annular intermediate sleeve) snapped on (Fig. 1; Paragraph 38) the bucket including a top edge (4; interpreted as a cylindrical sealing surface) having a radially-projecting collar (5; interpreted as a shoulder) and an outwardly projecting snap edge (6; interpreted as a thickened annular region) so that a snap edge of the lid (7; interpreted as a radially outermost annular sleeve) the snap edges surrounding the sealing rib (see Fig. 1-2) wherein the snap edges engage with each other so that a secure snap connection is provided by the resulting interlocking connection (Paragraph 38) the snap edge includes a hooked projection (Paragraph 38; interpreted as an inwardly projection), wherein multiple snap edges are provided to strengthen the interlocking connection (Paragraph 38), wherein the snap edge can be grasped manually from below and the lid pulled off (Diesterbeck; Paragraph 43).
It would have been obvious to one of ordinary skill in the art to have added top edge, radially projecting collar and snap edge as in Diesterbeck to the closure member of modified Pauley and adding a snap edge and sealing rib as in Diesterbeck to the releasable lid member of modified Pauley in order to .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), and Riggs (US 2012/0223178) as applied to claim 1 above and further in view of Peterson (US 4538751).
Regarding claim 12, modified Pauley discloses the apparatus as discussed above with respect to claim 1.
However, modified Pauley is silent as to comprising at least one of a snuffer and an alligator clip. 
Peterson teaches a lightweight, waterproof and buoyant container configured to facilitate carrying cigarettes (Column 1, lines 36-42) comprising a cap (14; Fig. 6) comprising a clip (40) in the form of an alligator clip (Column 2, lines 55-56), the clip is used to secure the container to an extrinsic object (Column 1, lines 47-50).
	It would have been obvious to said skilled artisan to have added an alligator clip as in Peterson to the cap of modified Pauley in order to easily and securely attach a waterproof container to an extrinsic object (Peterson; Column 1, lines 47-50).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), and Riggs (US 2012/0223178) as applied to claim 13 above and further in view of Connolly et al. (US 2010/0136494).
Regarding claim 14, modified Pauley discloses the apparatus as discussed above with respect to claim 13, wherein the serrated clamps (13, 14) run parallel to the elongate slot (12) (see Fig. 1).
However, modified Pauley is silent as to the cutting edge is spaced from the slit so that when a desired length of rolling paper is cut from the continuous roll of rolling paper, a sufficient length of rolling paper still remains and extends through the slit for grasping by a user to facilitate cutting another desired length of rolling paper from the continuous roll of rolling paper.
Connolly teaches a paper dispenser (abstract) comprising a housing tube (44) a slot (47) and a serrated edge (46) formed beside the slot (Fig. 5; Paragraph 23). Connolly teaches that in other embodiments, the edge can be formed within the slot (paragraph 23). 

Regarding the claim limitation “when a desired length of rolling paper is cut from the continuous roll of rolling paper, a sufficient length of rolling paper still remains and extends through the slit for grasping by a user to facilitate cutting another desired length of rolling paper,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the dispenser of modified Pauley is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), and Riggs (US 2012/0223178) as applied to claim 1 above and further in view of Crim (US 4467974).
Regarding claim 15, modified Pauley discloses the dispensing apparatus as discussed above with respect to claim 1. 
However, Pauley is silent as to the slit flaring or tapering into a wider dimension as it approaches the open end of the inner cylinder to facilitate threading a leading end of the continuous roll of rolling paper therethrough.
Crim teaches a dispenser for tissues (abstract) comprising a loading passageway (47 through which a free end portion of a roll (28) may be threaded through, wherein the loading passageway is widened in order to facilitate threading of a leader portion (29a) of tissue therethrough (Column 3, lines 55-Column 4, lines 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of widening a slot as in Crim to the elongated slot of .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 4936452) in view of in view of Caddick (GB 1396952), and FitzSimons et al. (US 2004/0251265), and Riggs (US 2012/0223178) as applied to claim 1 above, and further in view of Taylor (WO 0111995 A1) and Huska (US 2005/0236282).
Regarding claim 18, modified Pauley discloses the waterproof rolling paper dispensing apparatus as discussed above with respect to claim 1.
However, modified Pauley is silent as to a cylindrical surface of the inner cylinder and a base wall of the inner cylinder define a snuffer cavity for accommodating a snuffer, and the snuffer is located within the snuffer cavity and has an aperture which is sized and shaped to assist with extinguishing a burning product.
Taylor teaches a cigarette paper dispenser (abstract) comprising: 
a cylindrical body (5; Fig. 1A-1E; Page 6, line 16-17; equivalent to an inner cylinder) having a first open end (Fig. 1D; interpreted as the top of the cylindrical body), a second end (Fig. 1D; interpreted as the bottom of the cylindrical body), wherein the second end is closed by member (22; Fig. 12A-12B) that is integral with the housing (Page 2, line 16),  an elongate slit (2) extending from adjacent the first open end to adjacent the second end (see Fig. 1A, 1D), and a flap member (3) with a suitable sharp and fashioned edge (4; Fig. 1B; equivalent to a cutting edge) that is suitable to assist in clean and accurate paper severing (Page 6, line 21-22; equivalent to facilitating cutting of a desired length of roller paper) from a paper roll (15) within the body (Page 5, line 6-7);
a sleeve (34; Fig. 11A; equivalent to an exterior housing) having a first open end (Fig. 11A; interpreted as the top of the sleeve) and a second end (Fig. 11A; interpreted as the bottom of the sleeve), the second end being closed by member (22; Fig. 12A-12B) that is integral with the housing (Page 2, line 16), that slides about the cylindrical body (Fig. 12A-12B; Page 8, lines 21-31; interpreted as defining an internal storage compartment for accommodating and storing the inner cylinder); and

wherein the housing comprises at least one storage compartment for storing tobacco (equivalent to a consumable product), wherein the compartment could be situated at one end with the closure member (11; interpreted as a compartment cylindrical wall) or may be provided integral with the housing at one end with the integral closure member, the compartment would be provided with a releasable lid member (equivalent to a base wall) (see Page 3, lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the prior art element of a storage compartment with a lid for storing tobacco as in Taylor with the paper dispenser of DesRosiers according to known methods to yield the predictable result of adding a storage compartment (Taylor; Page 3, lines 21-26). One of ordinary skill in the art would appreciate that the added storage compartment give a user the flexibility to store additional objects in addition to the paper dispenser. Furthermore, it would have been obvious to said skilled artisan to have changed the shape of the storage compartment to be cylindrical because a change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
Huska teaches a compartmentalized cigarette snuffer and receptacle (abstract), the receptacle (10) having a first compartment (14; interpreted as a snuffer cavity) and a snuffer (20) having a receiving bore (22; interpreted as an aperture) which is held in place by an end cap (30) inserted into the open end of the compartment (Paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a first compartment and a snuffer as in Huska below the dispenser of modified DesRosiers because the addition would provide a unitary device that rapidly dissipates heat from the lit embers of cigarettes (Huska; Paragraph 34) while facilitating easy removal of the parts in order to facilitate cleaning of the device (Paragraph 36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

















Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747